Per Curiam.
This cause having heretofore been submitted to the Court upon the transcript of the record of the order herein, end briefs and argument of counsel for the respective parti's, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in he premises, it seems to the Court that there is no error in ;he said order ■ it is, therefore, considered, ordered and ai judged by the Court that the said order of the Circuit Court be, and the same is hereby, affirmed.
Whitfield, P. J., ato West and Terrell, J. J., concur.